I regret to state I cannot agree with the conclusion of the majority of the court in this case. The defendant was convicted of an aggravated assault. The information charged substantially that the assault was committed by and through the grossly negligent driving of an automobile, and while defendant was violating some four different traffic laws. The court instructed the jury, in substance, among other things, that if they believed the defendant was violating the traffic laws and that the natural and probable result of such violations was the injury of the prosecuting witness, then they should find the defendant guilty. There were several other instructions along this line, and their sum and substance was that wilful and gross negligence on the part of defendant would take the place of the intent which is required ordinarily to combine with the act to complete the crime of assault.
It seems to me the reasoning necessary to support instructions of this tenor, if carried to its logical conclusion, would establish a very dangerous precedent. It is universally held in the English-speaking jurisdictions that no act alone is a crime unless accompanying it there is either an intent to do the *Page 540 
specific act, or else criminal negligence which causes it. I think it is almost as well established, and with equal reason, that criminal neglect can supply the place of the intent only when the legislative power has expressly so provided. The legislature can, and frequently does, for reasons of public policy, make a specific act criminal when it is negligently but not intentionally done. In view of the increasing use of powerful machinery such as automobiles by persons who are but little qualified either temperamentally, mentally, or physically to control them properly, it would no doubt be wise for the legislature to provide, in the interests of public safety, that any person who operated such machinery was not only civilly but criminally responsible for his negligence. A statute to this effect would be specific and involve nothing beyond the particular case under consideration.
It is to my mind, however, both a serious and a dangerous stretch of judicial authority for the courts to hold that negligence can in all criminal cases be substituted for specific intent. This conclusion. which must necessarily have been reached by the trial judge before he gave the instructions referred to, and which we also must reach to sustain them, would be judicial legislation on the broadest scale. If we substitute criminal negligence for intent in assault as a matter of judicial interpretation, it follows that it can equally be substituted in arson, mayhem, and many other crimes. If such is the public will, it is manifest the expression thereof should come from the legislative and not the judicial branch of the government.
Nor do I think most of the authorities cited in the majority opinion sustain the conclusion reached. Many of them are cases in which the defendant was convicted of manslaughter, and in each one it will be *Page 541 
found the statute governing that crime substantially provides that gross negligence, which causes the death of a human being, is ipso facto, manslaughter. It was, of course, within the power of the legislature so to provide, and the courts in those cases very properly held that no intent to kill was necessary. In the large majority of the remaining cases it will be found upon a careful analysis that the real holding was not that negligence may be substituted for intent, but that negligent conduct may be given in evidence as tending to prove or show the real intent with which an act was done. This, of course, is eminently correct, both on reason and authority. It is impossible for one human being to look into the mind of another and determine what his real knowledge or intent was at any particular time. Recognizing that fact, the law wisely provides that the intent with which a given act is done is manifested by the circumstances surrounding it and the sound mind and discretion of the accused, and that a man is presumed to intend the natural or inevitable result of his voluntary acts. But this is very different from a holding that negligence takes the place of intent.
There are, it is true, cases from two jurisdictions cited in the majority opinion, wherein the court did specifically hold that negligence would justify a conviction of assault. In both these jurisdictions, however, the original opinion laying down this doctrine first refers to the rule in regard to manslaughter, and then says, without any discussion or qualification, that under the rule governing manslaughter the same state of facts will constitute an assault if the injured party does not die. It seems to me that such statement on its face shows the fallacy of the conclusion; the rule in manslaughter being based on the provisions of a specific statute which does not cover the crime of assault. *Page 542 
That the defendant in this case, if the evidence offered by the state is true, deserves the most severe punishment, cannot be doubted. That the legislature, in view of the large and increasing number of automobile accidents, would be justified in providing that gross negligence in the handling of an automobile is a crime is equally true. But I cannot give my consent to a decision which, carried to its logical conclusion, is judicial legislation to the effect that gross negligence, in all cases where it might produce an act which causes harm, will act as a substitute for criminal intent, and I do not believe we should substitute it for intent in a specific crime when the legislature has failed to do so.
The case should be remanded to the superior court of Maricopa county for a new trial in accordance with the view expressed herein.
 *Page 1